Citation Nr: 1401426	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the April 2008 decision, the RO denied the Veteran's claim of service connection for a back disorder and a foot disorder.  In that decision, the RO also granted the Veteran's claim for service connection for PTSD, granting an initial 10 percent disability rating.  In the October 2008 decision, the RO denied the Veteran's claim for service connection for tinnitus.  In that decision the RO also denied the Veteran's claim of service connection for hearing loss on its merits but did not address the underlying petition to reopen the claim that had been previously denied in August 1987.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for hearing loss.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for hearing loss as a claim to reopen.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in September 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

Following the RO's last adjudication of the claims, the Veteran has submitted additional evidence for consideration in his appeal.  By written statement dated December 2013, the Veteran's representative waived RO consideration of this evidence in the first instance.

The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for hearing loss, as well as his claims for service connection for tinnitus and a back disorder.  The underlying service connection issue, as well as the remaining issues on appeal, is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an August 1987 rating decision, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal that decision.

2.  Evidence received since the August 1987 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran likely has tinnitus that is attributable to his period of active military service.

4.  Any chronic back disorder that the Veteran experiences was not shown until many years after his active duty and is not related to his military service or to an event of service origin.


CONCLUSIONS OF LAW

1.  An August 1987 rating decision that denied the Veteran's claim of service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for hearing loss, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The Veteran does not have a back disorder that was incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through a pre-adjudicatory February 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2008 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claims decided herein that need to be obtained.  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned AVLJ at a hearing in September 2012.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

The Veteran also underwent VA examination in July 2008 and December 2009; reports of those examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, in September 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2012 hearing, the undersigned noted the issue on appeal as well as the specific criteria for establishing service connection.  The Veteran was advised of an adverse medical opinion regarding his back disorder, the type of analysis that would be performed in reviewing that opinion, and that the Veteran could also submit a countering medical opinion in support of his claim.  The record was held open for 60 days to provide the Veteran an opportunity to provide any additional evidence in support of his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions revealed additional relevant evidence which the Veteran has directly submitted to the Board.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's service connection claim for a back disability.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  New and Material Evidence

In an August 1987 rating decision, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In January 2008, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for hearing loss was the August 1987 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO initially denied the Veteran's claim for service connection for hearing loss in an August 1987 rating decision.  In so doing, the RO found that the Veteran had not established that he had hearing loss that was related to service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has hearing loss that is related to acoustic trauma to which he was exposed in service.  As a result, the Veteran contends that service connection for hearing loss is warranted.

Evidence of record in 1987 included the Veteran's service treatment records, which are silent for any complaints of problems with his hearing.  At his April 1970 separation medical examination, the Veteran's hearing was found to be normal, and no complaint or diagnosis of hearing loss was made at the time.  The RO attempted to schedule the Veteran for a VA examination concerning the claim prior to the August 1987 rating decision, but he failed to report.

Evidence added to the record since the RO's August 1987 denial concerning the Veteran's claim for service connection for hearing loss includes a VA audiological examination conducted in July 2008, as well as testimony from his September 2012 hearing before the undersigned Acting Veterans Law Judge.  The Veteran has also submitted multiple statements concerning his belief that his hearing loss is related to his time in service.  In that connection, the Veteran testified before the undersigned Acting Veterans Law Judge that he was exposed to acoustic trauma while serving in combat and has continued to experience increasing hearing loss from his time in service to the present.  As such, the Board finds that the evidence, in the form of the July 2008 VA examination, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the August 1987 rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that he had a current diagnosis of hearing loss.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the August 1987 determination - a diagnosis of hearing loss confirmed at VA examination.  Because the newly received evidence, in the form of the July 2008 VA audiological examination, provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for hearing loss have been met.

New and material evidence to reopen a claim of service connection for hearing loss has been received; to this limited extent, the appeal of this issue is granted.  A review of the claim on the merits is addressed in the REMAND portion of this decision.

B.  Service Connection - Tinnitus and Back disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Here, the Veteran contends that he experiences tinnitus and a back disorder that are attributable his time on active duty.  First, the Board notes that the Veteran served on active duty from April 1966 to April 1970.  His DD Form 214 indicates that his military occupational specialty was infantry fire crewman, and he has stated on multiple occasions that he was exposed to noise during service.  He was awarded the Purple Heart and the Combat Infantryman Badge; his in-service exposure to acoustic trauma is therefore conceded.

Relevant evidence concerning tinnitus consists of the Veteran's service treatment records as well as a VA examination conducted in July 2008.  Review of the Veteran's service treatment records reflects that reports of entrance and separation medical examinations, conducted in April 1966 and April 1970, returned normal audiological results.  At the examinations, the Veteran was found to have normal hearing and normal ears.  His service treatment records are silent as to any complaints of or treatment for tinnitus.  Report of the VA audiological examination conducted in July 2008 reflects that the Veteran reported having been exposed to acoustic trauma in service and having experienced a ringing in his ears that began during his time in service and has continued to the present.  The examiner diagnosed the Veteran with tinnitus, but stated only that he was unable to provide an etiological opinion without resorting to speculation.  However, in so finding, the examiner pointed only to the normal separation audiogram and the lack of in-service complaints of tinnitus.  In addition, the Veteran testified before the undersigned Acting Veterans Law Judge at a September 2012 hearing.  At that time, he again stated that he had first experienced ringing in his ears following weapons fire during active duty and had continued to experience similar symptoms since that time.  

Upon consideration of the above evidence, the Board finds that a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus.  Further, although the medical evidence does not explicitly provide an etiological link between the Veteran's tinnitus and his military service, the Veteran has credibly testified that he first experienced symptoms of tinnitus in service that have continued to the present.  

Notably, VA has described the unique characteristics of tinnitus as follows:

"The Merck Manual" (665, 17th ed. 1999) states that tinnitus is the perception of sound in the absence of an acoustic stimulus, and the American Tinnitus Association defines tinnitus as the perception of sound when no external sound is present (http://www.ata.org/about-tinnitus/).  "Tinnitus: Facts, Theories, and Treatments (1982)," published by the National Academy Press, states that tinnitus is the conscious experience of a sound that originates in the head of its owner (http://books.nap/books/0309033284/html).

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  Objective tinnitus commonly has a definite cause that generates the sound, such as vascular or muscular disorders.  Objective tinnitus may also be due to such nonpathologic causes as noise from the temporomandibular joints, openings of the eustachian tubes, or repetitive muscle contractions.

True (subjective) tinnitus does not originate in the inner ear, although damage to the inner ear may be a precursor of subjective tinnitus.  It is theorized that in true tinnitus the brain creates phantom sensations to replace missing inputs from the damaged inner ear, similar to the brain's creation of phantom pain in amputated limbs (Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom auditory perception (tinnitus): mechanisms of generation and perception, Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. Vernon and A. Moller (Eds)). The Oregon Tinnitus Data Archive found in a study of 1630 individuals with tinnitus that 63% reported tinnitus in both ears and 11% reported it as filling the head (http://www.ohsu.edu/ohrc-otda/95-01/data/08.html).  Therefore, in the great majority of cases, tinnitus is reported as either bilateral or undefined as to side.

"The Merck Manual" (665, 17th ed. 1999) states that tinnitus is the perception of sound in the absence of an acoustic stimulus, and the American Tinnitus Association defines tinnitus as the perception of sound when no external sound is present (http://www.ata.org/about-tinnitus/).  "Tinnitus: Facts, Theories, and Treatments (1982)," published by the National Academy Press, states that tinnitus is the conscious experience of a sound that originates in the head of its owner (http://books.nap/books/0309033284/html).

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, in the vast majority of cases, a diagnosis of tinnitus is based solely on the patient's report of ear ringing symptoms.  Given the unique nature of tinnitus and the Veteran's credible testimony, the Board resolves any reasonable doubt in favor of the Veteran by finding that the Veteran likely has tinnitus that is attributable to his period of active military service.  The claim, therefore, is granted.

Relevant medical evidence of record concerning the Veteran's claimed back disorder consists of the Veteran's service treatment records and treatment records from private treatment and VA providers, as well as VA examination conducted in December 2009.  Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at an April 1966 induction medication examination; at that time, he reported no recurrent back pain.  He was treated twice in November 1968 for complaints of low back pain following a fall from an armored personnel carrier; x-rays of the spine were normal, and he was diagnosed at that time with a back contusion.  At a report of medical history conducted at his separation from service in April 1970, the Veteran specifically responded "No" when asked if he experienced any recurrent back pain.  Similarly, at his April 1970 separation report of medical examination, he was found to have no abnormalities of the spine or musculoskeletal system.  

Relevant post-service medical records consist of VA treatment records as well as a VA examination conducted in December 2009.  Relevant VA treatment records reflect that he first complained of pain in his low back at a January 2008 Agent Orange examination; at that time, he was diagnosed only with low back pain.  Radiological examination of the Veteran's thoracolumbar spine conducted in January 2008 revealed minor scoliosis of the lumbar spine with degenerative disc space narrowing in the lumbosacral spine; similarly, x-rays of the Veteran's chest conducted in January 2008 revealed degenerative joint disease and minor scoliosis of the thoracic spine.  Since that time he has made complaints of lower back pain to his VA treatment providers, although none of his physicians have offered a clear opinion as to its etiology.  To that end, at a January 2011 VA treatment visit, the Veteran complained of back pain, which was attributed possibly to kidney stones, although the examiner opined that the pain also "may be musculoskeletal in origin."

The report of the December 2009 VA examination reflects that the Veteran complained of having back pain "off and on" since service following an injury to his back incurred in a fall from a tank.  The examiner noted that the fall was corroborated by the Veteran's service treatment records but noted that x-rays at the time were negative and no disability was noted at the Veteran's separation from service.  The Veteran described daily constant pain in the lumbar region that flared up occasionally and radiated into his lower extremities.  Physical examination revealed some limitation of motion of the thoracolumbar spine, with pain on motion.  Radiological study revealed lumbar spondylitic changes and disc degeneration in the Veteran's lumbosacral spine.  The examiner diagnosed the Veteran with degenerative disease of the thoracolumbar spine.  The examiner opined, however, that the disorder is less likely than not related to service.  In so finding, the examiner reasoned that the Veteran's in-service back injury did not lead to chronic disability.  The examiner pointed to the Veteran's April 1970 separation medical history report, on which he denied experiencing back pain, as well as the separation medical examination finding no spinal or musculoskeletal abnormalities, in rendering this decision.  The examiner further looked to the nearly 40-year absence of any documented treatment for back pain following service in concluding that a relation to service was doubtful.   

The Veteran has also submitted multiple written statements to VA in support of his service connection claim and has testified before the undersigned Acting Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions that his current back problems stem from his time in service, including an incident in which he reports having injured his back when he fell off an armored personnel carrier that flipped over.  He has contended that he has had problems with his back since service.  The Veteran reiterated these claims in his September 2012 testimony.  

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current back disorder and military service.  In so finding, the Board acknowledges that the Veteran experienced an injury to his back while he was in service.  However, the Board concludes, pursuant to the VA examiner's findings in December 2009, that the Veteran did not incur any chronic injuries to his spine while on active duty.  

Here, the Veteran's service treatment records document that he sought treatment for an acute problem with his low back in November 1968 following a fall from an armored personnel carrier.  Treatment records following that injury assigned a diagnosis of a back contusion.  Importantly, however, at the Veteran's April 1970 separation report of medical history, he specifically responded "No" when asked if he experienced recurrent back pain.  Further, at the Veteran's separation medical examination in January 1970, he was found to have no abnormalities of the spine or musculoskeletal system.  

In addition, the Board looks to the statements by the VA examiner in December 2009, in which she specifically considered the Veteran's in-service back complaints, as well as his stated history of "off and on" back pain since service, and yet concluded that the current spine disability was unrelated to the in-service back contusion, or any other incidents in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current spine disability to military service, his claim for service connection for a back disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his low back in service and has had problems with his back since that time.   The most credible history of back symptoms appears to be a symptomatic injury in service, no history of back pain upon separation, and "off and on" back pain thereafter.  This is the history demonstrated by the STRs, the separation examination report and the report of medical history provided by the Veteran to the VA examiner.

Notably, to the extent that the Veteran's statements can be construed as having "chronic" back pain since service, this statement would be greatly outweighed by the Veteran's description of symptoms at service separation of no recurrent back pain as it is more contemporaneous in time to the question at hand and bears the indicia of reliability as being made in the context of appropriate diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997). (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  It would also be inconsistent with the history provided by the Veteran to the VA examiner in 2009.

The Board also observes that the Veteran is a combat veteran.  A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Here, one of the factual matters significant to this appeal is the chronicity of back pain since service.  The provisions of 38 U.S.C.A. § 1154(b) simply have no bearing on the Veteran's statements made upon service separation.

For the reasons set forth herein, the Board is satisfied that the opinions offered by the Veteran's VA examiner in December 2009 are adequate for deciding this appeal as it is based on an accurate factual predicate as determined by the Board.  In that opinion, the VA examiner provided reports that fully considered the Veteran's history, set out her findings in detail, and contained clearly articulated reasons for the conclusions.  In particular, the December 2009 VA examiner considered the Veteran's contentions that he had consistently had back trouble and had sought treatment for his back problems since service and nevertheless concluded that it was less likely than not that his current complaints are etiologically linked to his in-service back injury.  The VA examiner offered a clear rationale for this opinion, relying on the Veteran's own account of having no back problems in his April 1970 medical history report, as well as the normal findings at the April 1970 separation examination.  Thus, the Board relies upon the VA examiner's December 2009 opinions in making its determination.  

As discussed above, the opinions specifically addressed causation, clearly indicating that the Veteran's current spine disorder is not related to service.  The examiner offered a clear and well-reasoned rationale for her opinions, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  Importantly, the Board notes that there is no medical evidence of record to contradict the VA examiner's findings.  In so finding, the Board notes that the first medical evidence documenting the Veteran's complaints of low back pain dates from January 2008, nearly 40 years after his separation from service.  

The Board has considered the Veteran's contentions that his current spine disability resulted from service.  The Board has already addressed the credibility of his account of the claimed injury and symptoms in service.  While the Board does not doubt the Veteran's sincere belief that a causal connection exists between inservice injury and current disability, the Board places substantially greater probative weight to the opinion of the VA examiner who has greater expertise and training than the Veteran in determining the nature and etiology of an orthopedic disorder.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen a claim of service connection for hearing loss has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disorder is denied.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for hearing loss is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim, as well as on the Veteran's claim for service connection for a foot disorder and for an initial disability rating in excess of 10 percent for PTSD, as well as the claim for entitlement to TDIU that has been raised by the record.

With respect to the hearing loss claim, the Veteran has presented with evidence of a current hearing loss disability and undoubted noise exposure in service.  He has alleged decreased hearing acuity since service.  Thus, medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding diagnosis of the Veteran's claimed foot disorder, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints or diagnosis of a foot disorder.  Post-service medical records dated from November 2006 indicate that the Veteran reported having broken both his feet four to five years earlier; however, no diagnosis was provided.  At a VA treatment visit in January 2008, he was noted to have corns between his toes.  Later VA podiatry records from November 2008 assign diagnoses of onychomycosis and onychocryptosis.  He was also noted in October 2009 to have pain in his left foot likely secondary to corns.  He was seen twice in September 2011 for complaints of foot pain, which one physician opined was due to an "old stress fracture."  However, the treatment provider did not specifically attribute the current foot complaints to service, despite the Veteran's contentions at the time that he has experienced foot problems since service.  

The Veteran has also submitted multiple written statements in support of his claim, including in January and May 2008; in those statements, he indicated that he believed he developed a foot disorder secondary to "the boots [he] had to wear while in combat."  He also stated on his February 2010 VA Form 9 that he believes he has corns on his feet due to the wet rice paddies he had to walk through while in service.  However, during his September 2012 testimony before the undersigned, he contended that he believes he injured his feet in the fall from the armored personnel carrier.  

In light of the above, the Board concludes that medical examination and opinion are needed.  Thus, on remand, in addition to conducting a thorough examination, the designated examiner must provide a diagnosis and medical nexus opinion with respect to any foot disorder the Veteran currently experiences.  For each diagnosed disorder, the examiner must opine as to whether the disorder is traceable to his period of active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of each diagnosed disability and the medical probabilities that any such disability is related to the Veteran's time in service, particularly in light of his contentions as to the conditions of his service, such as wet boots in rice paddies and the in-service fall.  The examiner's opinion must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.

Regarding the evaluation of his service-connected PTSD, the Board notes that in February 2008, the Veteran underwent VA examinations pertaining to his service-connected PTSD.  Report of that examination found the Veteran to display multiple symptoms of PTSD, including recurrent intrusive thoughts and nightmares, avoidance of thought about his stressors, diminished interest in activities, feelings of detachment, sleep disturbances, and problems with concentration.  The examiner diagnosed the Veteran with PTSD but also assigned diagnoses of alcohol dependence, alcohol-induced mood disorder, and personality disorder.  The overall Global Assessment of Functioning (GAF) score was 68.  The examiner found the Veteran's PTSD to be "mild" in severity and to be controlled by continuous medication.  The examiner concluded that the alcohol-induced mood disorder was "independently responsible for impairment in occupational psychosocial functioning."  Similarly, the examiner found the Veteran's personality disorder to be "independently responsible for impairment in psychosocial functioning."  

However, the examiner failed to discuss which symptoms are attributable to PTSD and which are attributable solely to his non-service-connected alcohol dependence, alcohol-induced mood disorder, or personality disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability).  Indeed, based on the evidence of record, it is not clear which symptoms are attributable to the Veteran's service-connected PTSD and which are attributable to any other non-service-connected psychiatric disorder, or whether any distinction can be made.

In addition, statements submitted from the Veteran and his representative indicate that this disability has worsened.  Thus, in light of the fact that the most recent VA examination was conducted in February 2008 - nearly six years ago - and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that the Veteran has submitted excerpts from his ongoing psychiatric treatment at the VA Medical Center (VAMC) in Shreveport, Louisiana, including records dated in 2013 indicating that he has "severe" PTSD and cannot work secondary to his PTSD symptoms.  However, records obtained by the RO and associated with the claims file are dated most recently in May 2012.  Thus, on remand, updated VA treatment records should be obtained from the Shreveport VAMC - or any other VAMC at which the Veteran reports having received treatment - for the period from May 2012 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, in remanding this issue, the Board observes that evidence obtained during this appeal have indicated that the Veteran has employment problems as a result of his PTSD.  Specifically, statements from the Veteran's VA treatment providers dated in September 2012 and July 2013 indicate that his physicians have identified his PTSD as "severe" and opined that he is unable to maintain employment secondary to irritability, which the September 2012 VA treatment provider identified as a symptom of PTSD.  The Board notes that, in addition to the service-connected PTSD, currently rated as 10 percent disabling, service connection is also in effect for shell fragment wound of the right kneecap, evaluated as noncompensably disabling.  In addition, the Board notes that service connection for tinnitus is herein granted, and claims of service connection for hearing loss and a foot disorder have been remanded.

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary - to include a pertinent VA medical opinion to clarify the effect, if any, that the Veteran's service-connected disabilities have on his employability.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The notice letter must specifically provide notice regarding the issue of entitlement to a TDIU.

2.  The AOJ must obtain records of any psychiatric treatment that the Veteran has received at the VAMC in Shreveport, Louisiana, since May 2012.  All such available records must be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  After securing all records and/or responses sought by the development requested above, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

Hearing loss - The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hearing loss is traceable to the Veteran's active military service.  In the context of any negative opinion, the examiner must provide a discussion of the Veteran's contentions that his current symptomatology has continued since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service must be set forth in detail.

Foot disorder - The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must provide a diagnosis for each foot disorder the Veteran currently experiences and, for each such disorder, offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that it is traceable to the Veteran's service.  In the context of any negative opinion, the examiner must provide a discussion of the Veteran's contentions that his current symptomatology has continued since service, as well as his contentions that his current foot problems stem from walking through wet rice paddies in boots or, in the alternative, to the in-service fall from an armored personnel carrier.  The medical reasons for accepting or rejecting the Veteran's contentions must be set forth in detail.

Psychiatric examination - After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner must comment on the severity of the Veteran's PTSD and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning must be provided.  

As to any other psychiatric disorders (other than PTSD), the examiner must indentify whether it at least as likely as not that any currently diagnosed psychiatric disorder other than PTSD is attributable to the Veteran's service or to a service-connected disability, to include PTSD.  The examiner must also discuss whether any currently diagnosed psychiatric disorder other than PTSD has been made chronically worse beyond its normal progression by a service-connected disability, to include PTSD.  (If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.).
 
To the extent possible, the examiner must clearly distinguish the manifestations of the Veteran's service-connected PTSD from symptoms of any other co-morbid psychiatric disorders.  If it is impossible to distinguish symptoms of PTSD from symptoms of any other diagnosed psychiatric disorder, the examiner must so state and explain such a finding.  The examiner must provide a complete rationale for every opinion expressed, based on the evidence of record, the examiner's experience, medical expertise, and established medical principles.  

The examiner must also opine as to the effect that this service-connected PTSD, either alone or when considered together with his service-connected tinnitus and shell fragment wound of the right kneecap, as well as any other disorder for which service connection is granted pursuant to the development directed herein, has on the Veteran's ability to obtain and maintain gainful employment without regard to any non-service-connected disability or the Veteran's age.  A complete rationale for all opinions expressed must be provided. 

4.  The AOJ must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


